Citation Nr: 1309627	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  07-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for right carpal tunnel syndrome. 

5.  Entitlement to an initial disability evaluation in excess of 20 percent for cervical spine degenerative disc disease. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1975, April 2003 to April 2004, and from February 2005 to June 2005.  He also had periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA) with the Air Force and Army Reserve/National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  The RO in Huntington, West Virginia certified the appeal to the Board.  In March 2009 and August 2011, the Board remanded the claims for additional development. 

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal.  Specifically, the electronic file contains VA records of treatment and evaluation from the Durham VA Medical Center dated from February 2009 to January 2012, which were not initially considered by the Agency of Original Jurisdiction (AOJ).  In February 2013, the Veteran waived initial consideration of this evidence by the AOJ and requested that the Board proceed with the adjudication of his appeal.

The issues of entitlement to service connection for a mood disorder, to include as secondary to the service-connected cervical spine disorder, and for sleep apnea have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a lumbar spine disability, for a right shoulder disability, for a left knee disability, and for right carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Cervical spine degenerative disc disease has been manifested by pain and forward flexion limited to, at worst, 40 degrees, but with no separately ratable neurological abnormalities or incapacitating episodes of intervertebral disc syndrome (IVDS).


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for cervical spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5237 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Regarding the cervical spine disability, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claim would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  For the reasons discussed below, the Board finds that the examinations are adequate to make a determination on the issue herein decided.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating for Cervical Spine Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127. 

In March 2007, the RO granted entitlement to service connection for cervical degenerative disc disease with spinal stenosis and assigned a 20 percent evaluation effective June 20, 2005.  The Veteran disagreed with the decision and subsequently perfected this appeal. 

The Veteran's service-connected cervical spine disability has been evaluated under Diagnostic Code 5010-5237.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. 

Under Diagnostic Code 5237, cervical strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. 

A 20 percent disability rating is for assignment when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine. 

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

As noted above, the Veteran is service-connected for degenerative joint disease or IVDS.  Under Diagnostic Code 5243, IVDS may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating IVDS Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted. 

Note (1) to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2012). 

In this case, the evidence reflects that the Veteran's disability picture is fully contemplated in the current 20 percent rating and that a higher 30 percent rating is not warranted.

At the December 2006 VA examination, range of motion of the Veteran's cervical spine was limited to 20 degrees on extension with pain at the end range, 40 degrees on flexion with pain at the end range, 25 degrees on bilateral lateral bending without pain, and 30 degrees on bilateral rotation without pain.  After five repetitions, range of motion was the same.  There was no evidence of fatigue, weakness, or lack of endurance.  Spurling's maneuver was negative.  There was tenderness to palpation over the cervical paraspinals.  Motor and muscle strength was 5/5 in all four extremities.  Sensation was grossly intact to light touch.  Deep tendon reflexes were 1+ throughout and symmetric.  A magnetic resonance imaging (MRI) showed straightening of cervical lordosis with small, broad-based annular bulges from C3 to C6-C7.  There was also mild spinal stenosis.  The neural foramina were normal.  The diagnosis was cervical degenerative disc disease C3 through C7 and mild cervical spinal stenosis.

An October 2010 VA outpatient treatment record reflects that there was no tenderness on palpation of the Veteran's cervical spine and trapezius.  There was also no right hand weakness.

During an October 2012 VA examination, the Veteran complained of intermittent pain in his neck since service and limited mobility.  His then current pain scale was 6/10.  He did not complain of any radiation of pain in his upper extremities and no weakness in the upper extremities.  He said he did not have any additional functional impairment due to flare-ups.  Range of motion of the cervical spine was limited to 40 degrees on extension, forward flexion, and bilateral lateral flexion without objective evidence of pain.  Bilateral rotation was limited to 70 degrees without pain.  There were no changes in range of motion after three repetitions.  There was localized tenderness or pain on palpation, but no guarding or muscle spasm of the neck.  Muscle strength and deep tendon reflexes were normal in all extremities.  Sensory examination was normal.  The examiner indicated that there was no radicular pain or other symptoms of radiculopathy.  The examiner noted that the Veteran's cervical spine disability impacted his ability to work in that he could not lift and carry more than 20 pounds and limitation of motion of the neck.  It was noted that the Veteran worked for the state of New Jersey for 14 years and retired.  Prior to that, he drove a truck.  The examiner indicated that the cervical spine disability did not have any impact on sedentary employment.  X-rays showed moderate degenerative disc disease of the cervical spine.  

Considering the evidence as outlined above, the Board finds that a higher 30 percent rating is not warranted for the Veteran's cervical spine disability.  To warrant a higher 30 percent rating under the General Rating Formula, the evidence must show forward flexion of the cervical spine limited to 15 degrees or less or favorable ankylosis of the entire cervical spine.  During the appeal period, at worse, forward flexion was limited to 40 degrees with pain at the endpoint.  There was no additional limitation of motion with repetitive testing.  The evidence also indicates that the Veteran does not have complete ankylosis of the cervical spine, favorable or unfavorable.

The Board has also considered the criteria set forth in the Formula for Rating IVDS Based on Incapacitating Episodes.  The report of the most recent October 2012 VA examination indicates that the Veteran did not have cervical spine IVDS and the examiner did not indicate that there were any incapacitating episodes.  The Board notes that this contradicts the examiner's diagnosis of degenerative disc disease and the X-ray findings noted in the report.  Nonetheless, the Veteran reported that he did not have any additional functional impact due to flare-ups, which logically indicates that he did not have incapacitating episodes requiring bedrest.  VA outpatient treatment records also do not indicate that the Veteran had any incapacitating episodes during the appeal period.  In sum, the medical evidence does not indicate any bed rest prescribed by a physician, let alone for a total period of time that would warrant a higher, 40 percent evaluation (i.e., incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months). 

The Board has also considered whether a separate rating is warranted for neurologic manifestations, but finds that it is not.  In this case, the Veteran has had periodic complaints of pain, numbness, tingling, and weakness in the right upper extremity and there has been some suggestion that pain may be do to cervical spine disability.  
However, during the December 2006 VA examination, Spurling's maneuver was negative and the MRI indicated that the neural foramina were normal.  Furthermore, during the October 2012 VA examination he denied radiating pain.  Motor, reflex, and sensory examinations of the upper extremities were normal, and the examiner indicated that the Veteran did not have signs or symptoms of radiculopathy, including any bowel or bladder problems.  Hence, there is no evidence of any separately ratable neurological manifestations of the service-connected cervical spine disability.  

The Veteran is competent to report his observations with regard to the severity of his cervical spine disability, including reports of pain and limited mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the 20 percent rating assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the severity of the Veteran's cervical spine disability as it relates to the rating criteria, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  He has complained primarily of pain and limitation of motion.  The General Rating Formula for Disease and Injuries of the Spine specifically contemplates limitation of motion of the cervical spine with or without symptoms of pain.  Furthermore, General Rating Formula provides for higher ratings for more severe impairment of the cervical spine.  To the extent he has complained of weakness in his upper extremities, the Board notes that separate evaluations are warranted for any associated neurological impairment.  As discussed above, the objective medical evidence does not indicate that the Veteran has any neurological impairment associated with his cervical spine disability, to include any muscle weakness.  

Based on the foregoing, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board considered the United States Court of Appeals for Veterans Claims' (Court's) decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In Rice, the Court held that a claim for total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  Here, however, the Veteran has not claimed nor does the evidence indicate that he is unemployable due to his service-connected cervical spine disability.  During the December 2006 VA examination, he indicated that he worked full time for the Department of Labor in New Jersey and that his job involved data entry.  During the October 2012 VA examination, he indicated that he had retired from his job with the state of New Jersey after 14 years.  The examiner indicated although the Veteran had limitation of motion of his neck and could not lift more than 20 pounds, his cervical spine disability did not have any impact on sedentary employment.  Accordingly, a claim of entitlement to a total disability evaluation based on individual unemployability due to cervical spine disability is not deemed to be a component of the current appeal. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, an initial disability rating in excess of 20 percent for cervical spine disability is denied.  See 38 U.S.C.A. § 5107(b).

ORDER

An initial evaluation in excess of 20 percent for cervical spine degenerative disc disease is denied.


REMAND

Unfortunately, the Board finds that further action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay a decision on these matters.

The Veteran alleges that he injured his low back while working as a cargo specialist in 1994 and again in 2003.  He also claims that he injured his left knee during physical training in 1994.  With regard to the right shoulder, he reported that another soldier stepped on his shoulder during training in 1987.  He later stated that he injured the shoulder in 1990 and was treated at Womack Army Hospital in 1990 and 1991.

Although the Veteran was on active duty in 2003, the evidence does not indicate that he was serving on active duty at the times of the other alleged injuries and his periods of ACDUTRA and INACDUTRA have not been verified.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Thus, on remand, the RO/AMC should undertake additional efforts, as outlined in the directives below, to verify the dates of ACDUTRA and INACDUTRA.

The Board notes that the RO requested treatment records from Womack Army Hospital dated from December 1990 through 1991 and received a negative response.  Orders dated from December 1990 though March 1991 indicate that he was ordered to Womack Army Hospital for medical treatment and evaluation.  It does not appear, however, that the Veteran was informed of VA's inability to obtain these records.  See 38 C.F.R. § 3.159(e).

Regarding the lumbar spine disability, a VA examination was conducted in October 2011.  The Veteran was diagnosed as having lumbar spine degenerative disc disease and lumbar strain.  The examiner opined that the Veteran's degenerative disc disease was less likely as not related to the lumbar spine condition treated during service.  The examiner opined that the lumbar strain had resolved.  In rendering this opinion, the examiner indicated that the Veteran was already service-connected for lumbar strain, which is factually incorrect.  Therefore, the Board finds that the VA examiner's opinion lacks probative value and that remand for another VA examination and opinion is necessary.  See Reonal v. Brown, 5 Vet. App. 460, 461   (1993) (an opinion based on an inaccurate factual premise has no probative value). 

Regarding the right shoulder, a VA examination was conducted in October 2011.  It was noted that an X-ray showed mild degenerative change and probable posttraumatic deformity from remote partial acromioclavicular (AC) joint separation.  The examiner diagnosed the Veteran as having right shoulder degenerative joint disease and opined that it was less likely as not related to service.  The examiner's rationale was that degenerative joint disease in the joint is a "natural age related progression of the disease over a period of time."  The Board points out that this rationale directly conflicts with the X-ray findings that the degenerative changes were posttraumatic in nature and likely due to partial AC joint separation.  Hence, the Board finds the VA examiner's opinion is inadequate and another VA examination and opinion is necessary.

Regarding the claimed left knee disability, the Board points out that the most recent November 2012 supplemental statement of the case (SSOC) failed to address this issue.  Rather, the SSOC addressed the issue of entitlement to service connection for a left shoulder disability, which is not on appeal.  Therefore, a remand is necessary so that a SSOC can be issued with respect to this claim and pursuant to the Board prior remand.  38 C.F.R. § 19.31 (2012).  

Regarding the claimed right carpal tunnel syndrome, the Board finds that it would be premature to render a decision on service connection in light of the outstanding service records.  In addition, the Board notes that the Veteran was diagnosed with carpal tunnel syndrome and given wrist braces while on active duty in April 2005.  Since discharge in June 2005, he has continued to complain of right wrist and hand tingling and numbness.  A VA examination was conducted in December 2006.  Although Tinel's sign and Phalen's test were negative, the examiner's impression was right carpal tunnel syndrome.  VA examinations were conducted in December 2010 and October 2011; however, the examiners indicated that there were no clinical findings to support a diagnosis of carpal tunnel syndrome.  Despite the Veteran's continued complaints of numbness and tingling, the October 2011 VA examiner opined that the carpal tunnel syndrome had resolved.  The Board notes that electromyography (EMG) and nerve conduction tests have not been performed.  Given the Veteran's reported symptomatology and the lack of a clear diagnosis, the Board finds that such testing would be helpful in resolving this claim.  Therefore a remand for another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran and his representative of the 
unavailability of the medical records from Womack Army Medical Center, pursuant to 38 C.F.R. § 3.159(e).  In so doing, provide the Veteran with identification of the records unable to be obtained, an explanation of the efforts that VA made to obtain those records, and a description of any further action to be taken with respect to this claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, as well as a notice that the claimant is ultimately responsible for providing the evidence.  Provide the Veteran with sufficient time to provide a response, or such evidence, and request that the Veteran inform VA if he is unable to procure such evidence.

2.  Obtain and associate with the claims file all of the available service personnel records.  In so doing, the AOJ shall contact the National Personnel Records Center (NPRC) and any other appropriate agency necessary, including the appropriate Reserve/National Guard Unit, to verify the exact dates of the Veteran's periods of ACDUTRA and INACDUTRA.  A simple listing of Reserve Points is not helpful in this regard.  A line of duty determination regarding any injury(ies) sustained should also be sought and associated with the claims folder.  If, for any reason, this information is not verifiable, the Veteran is to be so informed and the inability to verify the ACDUTRA and/or INACDUTRA must be noted in the claims folder. 

3.  Once the above development has been completed, the Veteran should be afforded a VA examination to determine the etiology of any lumbar spine disability.  The claims folder, access to Virtual VA and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability(ies) of the lumbar spine and low back.  With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred or aggravated during a period of active duty or ACDUTRA or the result of injury incurred during a period of INACDUTRA.  

A detailed rational should be provided for all opinions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's reports must be considered in formulating the requested opinion.

4.  Once the above development has been completed, the Veteran should be afforded a VA examination to determine the etiology of any right shoulder disability.  The claims folder, access to Virtual VA and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability(ies) of the right shoulder.  With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred or aggravated during a period of active duty or ACDUTRA or the result of injury incurred during a period of INACDUTRA.  

A detailed rational should be provided for all opinions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's reports must be considered in formulating the requested opinion.  In rendering this opinion the examiner should also consider and discuss the October 2011 X-ray findings of posttraumatic deformity from report partial AC joint separation.

5.  Once the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed right carpal tunnel syndrome.  The claims folder, access to Virtual VA and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  All indicated tests and studies should be accomplished, to include EMG and nerve conduction tests, and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability(ies) of the right wrist and hand.  With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred or aggravated during a period of active duty or ACDUTRA or the result of injury incurred during a period of INACDUTRA.  

A detailed rational should be provided for all opinions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's reports must be considered in formulating the requested opinion.  In rendering this opinion, the examiner should consider and discuss the evidence of right carpal tunnel syndrome while on active duty in April 2005.

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO/AMC should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Specifically, unless granted, the SSOC must address the issue of entitlement to service connection for a left knee disability.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


